Title: To James Madison from Edmund Pendleton, 11 March 1782
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga March 11. 1782
I am to thank you for yr favr of the 25th past, in which you have removed by Objection to the Bank scheme by proving that it was founded in error. The King of Britain’s Speech and its doubted Echo, do not breathe the spirit of Peace with America, yet I think they tread that ground very tenderly & suddenly fly off at a tangent to the East Indies in search of a subject of Consolation. If your Intelligence be true respecting the present state & prospect of their affairs in the West Indies, I think no success they can have in the East will save them from the Necessity of peace.
I have a letter of the 24th January from Genl Green’s Camp at Jacksonborough 36 Miles West of Chas Town—all was quiet, & no reinforcement to the Enemy: What gave rise to the report of such, was the return of some convalescents who had been to New York to better their Health. The Assembly was then sitting & had pass’d a law for confiscating British Property, and that of the Torys who had joined & remain’d with the Enemy; most of those of note who had taken protection, have joined Us—& some of the refugees to Charles Town have ship’d themselves and property to Britain, an Omen that they at least have small hopes of being relieved. 30 sail of ships under convoy of a Frigate had just sailed with that sort of Cargoe.
I have no doubt but the debates on the Speech and Addresses must be entertaining, the event at York was too good a subject for the Opposition to gall Administration with, for them to let slip, and no doubt they shone in it though they cut no figure in the vote. I have nothing to add worth turning over so will only say that I am
Dr Sr Yr very affe friend
Edmd Pendleton
